                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

EVERICK L. MONK, ADC #104809                                                      PLAINTIFF

v.                              Case No. 5:19-cv-00109-KGB

ARKANSAS DEPARTMENT OF CORRECTION                                               DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Everick L. Monk’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 22nd day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
